Order reversed, with $20 costs and disbursements to the appellant, and the attachment increased to the amount originally provided for and defendant directed to file an undertaking sufficient to cover the attachment as so increased. Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.; Callahan, J., dissents and votes to modify the order so as to remand for trial the issue whether it was intended to continue in force the provisions in the contract for arbitration as to out-of-pocket expenditures, which issue was raised by the ambiguities in the documents. No opinion. Settle order on notice.